Scott, J. (concurring):
I concur with Mr. Justice Laughlin that the judgment must be reversed, but I go further than he does and consider that upon the proofs a verdict should have been directed for the plaintiff. The general prohibition of the Liquor Tax Law is against the sale of liquor on Sunday. (Laws of 1896, chap. 112, § 31, subd. a, as amd. by Laws of 1903, chap. 486.) The exception is that a holder of a liquor tax certificate who is the keeper of a hotel may, under certain conditions, sell liquor to his guests with their meals or in their rooms, and a guest (other than one who in good faith occupies a room as a temporary home) is defined as “ A person who, during the hours when meals are regularly served therein, resorts to the hotel for the purpose of obtaining and actually orders and obtains at such time, in good faith, a meal therein.” (Id. § 31, as amd. by Laws of 1903, chap. 486.) It is the intent and desire of the guest to procuro a meal that is the test of the exception, and to justify the sale of liquor on Sunday under this clause it is essential that the *6guest should evince, at least apparently, a desire to partake of a meal. The act of a landlord in thrusting before a person who has ordered only a drink, an unwanted, unordered, unpaid for and uneaten sand, wich does not meet the plain requirements of the statute.
Clarke, J., concurred.